DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/29/2021, is acknowledged.
 

3.  Claims 1, 3, 5, 7, 9, 10, 13, 15, 17-22, 24, 26-27, 29, 35 are pending.

4.  Applicant’s election with traverse of Group II, claims 1, 3, 5, 7, 9, 10, 13, 15, 17-20, directed to a method for a disease associated with aberrant integrin αvβ3 expression in a subject with PKM2 antagonist which inhibits the binding of PK2 to integrin αvβ3 and the PKM2 domain selected from a group consisting of domain A, Domain B and Domain C and the species of Domain A and pancreatic fibrosis,  filed on 10/29/2021, is acknowledged.   

Applicant’s traversal is on the grounds that there would be no serous burden on the Examiner to examine more than one group of claims, citing MPEP 803.  This is not found persuasive because Applicant’s inventions do not contribute a special technical feature when viewed over the prior art of Li, Liangwei; WO 2013/123193; or  Kosugi et al (see Restriction Requirement, mailed 06/29/2021), they do not have a single general incentive concept and so lack unity of invention.

The requirement is still deemed proper and is therefore made FINAL.

 
5.  Claims 9, 10, 13, 18-20, 21, 22, 24, 26, 27, 29, 35  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1, 3, 5, 7, 15, 17 are under examination as they read on a method for a disease associated with aberrant integrin αvβ3 expression in a subject with PKM2 antagonist which inhibits the binding of PK2 to integrin αvβ3 and the PKM2 domain selected from a group consisting of domain A, Domain B and Domain C and the species of Domain A and pancreatic fibrosis.

7. Claims 7 and 10  are objected to under 37CFR 1.821(d) for failing to recite the SEQ ID NOS. in the claims.
8.  The recitation “.alpha..sub.v.beta..sub.3” in claim 1 is objected to because it is misspelled.  The correct spelling using symbol “αvβ3”.  Correction is required.
 


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.  Claims 1 and 3 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
(i) The “PKM2 agonist” recited in claim 2 is indefinite because it lacks sufficient antecedent basis in base claim 1, base claim 1 only recites “PKM2 antagonist”.  Correction is required.

(ii) The “PKM2 domain” recited in claim 1, lacks sufficient antecedent basis in base claim 1.  It is not clear whether claim 1 recites a combination therapy comprising PKM2 antagonists and PKM2 domains or monotherapy comprising PKM2 antagonists that binds to PKM2 domains such as the one recited in claim 5. 

11. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.  Claims 1, 3, 5, 7, 15, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 

The phrases “the PKM2 antagonist inhibits the binding of PKM2 to integrin αvβ3; and the PKM2 domain selected from a group consisting of domain A, domain B and Domain C” claimed in claim 1, and “PKM2 agonist is an antibody” claimed in claim 3” represent a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 8/28/2021 and 10/29/2021 fails to point to the specification for support for the newly added limitations “the PKM2 antagonist inhibits the binding of PKM2 to integrin αvβ3; and the PKM2 domain selected from a group consisting of domain A, domain B and Domain C” as claimed in claim 1, and “PKM2 agonist is an antibody” as claimed in claim 3”.  However, the specification does not provide a clear support for a combination therapy of PKM1 antagonists and PKM2 domains.  Also no support in the specification of PKM2 agonists.   The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Novozymes A/S v. DuPont Nutrition Biosciences (Fed. Cir. 2013), the claimed invention is considered "as an integrated whole" rather than merely element by element. The instant specification does not particularly identify this particular combination of limitations.
  
13.  Claims 1, 3, 5, 7, 15, 17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “PKM2 antagonist inhibits the binding of PKM2 to integrin αvβ3, and the PKM2 domain  . . . domain A” in claim 1, “ the PKM2 agonist is an antibody” in claim 3, “the PKM2 antagonist is a monoclonal antibody that selectively binds the PKM2 . . . and wherein the antibody specifically binds to the PKM2 domain A” in claim 5, “wherein the sequence for domain A of PKM2 is ARGDLGIEIPAEKVFLAQKMMIGRCNR or QMLESMIKKP” in claim 7, “wherein the PKM2 antagonist is a peptide or peptidomimetic that selectively binds PKM2” in claim 15” as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of inhibiting the binding of PKM2 to integrin αvβ3 in the treatment of diseases associated with aberrant integrin αv3 expression in a subject.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0004] discloses that the PKM2 antagonist can be any molecule that effectively inhibits this interaction by binding PKM2 at or near the integrin interaction sites. For example, the PKM2 antagonist can be an antibody (e g humanized antibody or fragments), small molecule, peptide, or peptidomimetic.

Certain embodiment include PKM2 antagonists that specifically bind PKM2 at domain A (α-helix 6' to α-helix 6, and α-helix 7'), domain B: (β-sheet 1 and β-sheet 5), and/or domain C (α-helix 5 to β-sheet 4) (collectively and individually referred to as "PKM2 Binding Sites" and which inhibits the ability of PKM2 to bind integrin αvβ3 in the subject. These structural features or domains are well characterized and can be found e.g., in Mattevi, A. et al., Structure 3, 729-741 (1995) [0042].  The specification at [0045] discloses methods for generating monoclonal 

The PKM2 antagonist is a peptide. Peptides that specifically bind PKM2, a PKM2 Binding Site or integrin αvβ3 can be identified using routine methods, such as phage display and yeast two-hybrid assays [0056].

The PKM2 or PKM2 Binding Sites antagonist is an antibody. Antibodies that can be used in the disclosed compositions and methods include whole immunoglobulin (i.e., an intact antibody) of any class, fragments thereof, and synthetic proteins containing at least the antigen binding variable domain of an antibody [0042].

Example 2 titled antibodies against PKM2 and use of the antibodies 
[0084] Antibodies interrupt the interaction between PKM2 and integrin αvβ3.
[0085] PKM2 interacts with integrin αvβ3, and activates the integrin signaling (FIGS. 11 and 12). A docking model was computed based on the chemical crosslinks between rPKM2 and recombinant integrin αvβ3. As shown in FIGS. 13 and 14, PKM2 interacts with integrin αvβ3 by its surfaces formed by (1) two B-domains and the A- and C-domains from the same monomer, near the FBP binding site, and (2) the dimer-dimer interface. In addition, FIG. 15 shows electron microscopic images of integral αvβ3 with/without rPKM2 binding. 
[0086] Assays for analyses the effective of antibody that interruption of PKM2 and integrin αvβ3 interaction. 
[0087] ELISA assay. Recombinant PKM2 was coated on ELISA plates. Recombinant integrin αvβ3 along with test antibody or IgG (as control) were added into the PKM2 coated plates. Plates were washed several times. Binding of the integrin αvβ3 to PKM2 were measured using antibody against integrin αvβ3 (FIG. 13). 
[0088] Recombinant integrin αvβ3 were coated on ELISA plates. Recombinant PKM2 along with test antibody or IgG (as control) were added into the integrin αvβ3 plates. Plates were washed several times. Binding of the PKM2 to integrin αvβ3 was measured using antibody against PKM2 (FIG. 14). 
[0089] Cell attachment assay. Cell culture plates were coated with recombinant PKM2. HUVEC or COS-7 cells along with test antibody of IgG (as a control) ~2-5 µM were added to the plates. After 50 minutes incubation. The cells attached to the plates were counted (FIG. 18). 
The specification at [0092] discloses rabbit monoclonal PKM2 antibodies used to disrupt the PKM2-integrin interaction (16-2)--one was active and the other was not. The other one (21-3) is not (FIG. 17A). Liver fibrosis of Balb/C mice was induced by treatment with TAA-alcohol. At 
Example 5 shows that antibody against PKM2 reverse bleomycin induce lung fibrosis.

The claims encompass a genus of PKM2 antagonists including PKM2 antibodies, peptides and peptidomimetics.  

The PKM2 antagonists, PKM2 antibodies, peptides and peptidomimetics are required to practice the invention.

Besides 16-2 monoclonal antibody, the specification does not describe the complete structure of an antagonist that inhibits the binding of PKM2 to integrin αvβ3.  Further, the specification does not describe the partial structures, or physical properties, or chemical properties of a PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3. 

While the specification discloses that amino acid sequence of PKM2 is known [0042], the specification does not describe any correlation between the sequence and the structure of any PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3. 
 The specification describes a method of screening for analyses the effective of antibody that interruption of PKM2 and integrin αvβ3 interaction [0045],[0046], [0086], however, there is no information regarding what structural features would likely be associated with such inhibition of the binding of PKM2 to integrin αvβ3.  Thus, the specification does not disclose a correlation between an inhibitor of PKM2-αvβ3 interaction and the structure of a putative inhibitor. 
The level of skill and knowledge in the art is that there are no known antagonists that inhibit the binding of PKM2 to integrin αvβ3 and no known correlation between any structural component and the ability to inhibit the binding of PKM2 to integrin αvβ3.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any antagonist required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a PKM2 antagonist that inhibits the binding of PKM2 to integrin αvβ3 because an antagonist possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Regarding the genus of anti-PKM2/SEQ ID NO: 1/SEQ ID NO: 2 antibodies, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  


    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the Domains A, B, C of PKM2 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, and inhibiting the binding of PKM2 to integrin αvβ3, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PKM2 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-PKM2/SEQ ID NO:1/SEQ ID NO: 2 antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of integrin αvß6 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-PKM2/SEQ ID NO:1/SEQ ID NO: 2  antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti- PKM2/SEQ ID NO:1/SEQ ID NO: 2 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

 For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
 Artisans are well aware that knowledge of a given antigen (for instance PKM2/Domain A of PKM2/SEQ ID NO:1/2) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
The specification only discloses one single anti-PKM2 antibody, 16-2 antibody, within the claimed genus of domain A of PKM2 antagonists /anti-PKM2 antibody/ anti-SEQ ID NO:1/2 antibody and PKM2 antagonists/peptides/peptidomimetics/antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 


13.  Claims 1, 3, 5, 7, 15, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating liver or lung fibrosis in a subject comprising administering to the subject anti-PKM2 antibody, clone 16-2 (IgGPK16) (once the biological deposit is satisfied) , does not reasonably provide enablement for treating a genus of disease associated with aberrant integrin αvβ3 expression in a subject with a genus of PKM2 antibodies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 



Given the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Examples 4 and 5 are directed to the use of clone 16 antibody against PKM2 to reverse liver  and lung fibrosis.  No other diseases associated  with aberrant integrin αvβ3 expression are shown to be treatable with the claimed PMK2 antagonists including anti-PKM2 antibodies. 

The instant claims are drawn to a large genus of methods which have not been developed yet to the point where a specific benefit exists in currently available form. 

An important question that still remains to be explored is whether the data on anti-PKM2 antibody can recapitulate all the features of each and every disease associated with aberrant integrin αvβ3 expression.  

It is not clear that the skilled artisan could predict the efficacy of the anti-PKM2 antibodies/antagonists on diseases associated with aberrant integrin αvβ3 expression. The clinical value of such strategies remains to be seen. The specification does not provide empirical data to show the effect of anti-PKM2 antibodies/antagonists on atherosclerosis, asthma, cardiac fibrosis, organ transplant fibrosis, colloid and hypertrophic scar, muscle fibrosis, pancreatic fibrosis, nephropathy, bone-marrow fibrosis, interstitial liver fibrosis, cirrhosis of liver and gallbladder, scleroderma, pulmonary fibrosis, diffuse parenchymal lung disease, idiopathic interstitial fibrosis, interstitial pneumonitis, desquamative interstitial pneumonia, respiratory bronchiolitis, interstitial lung disease, acute interstitial pneumonitis, nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, lymphocytic interstitial pneumonia, renal fibrosis, and chronic kidney disease in vivo.



Gupta et al (Protein Sci. 2010 Nov; 19(11): 2031–2044) teaches that PKM2 is a multifunctional protein.  M2 isoform (PKM2) is exclusively expressed in embryonic and adult dividing/tumor cells. 

Furthermore, regarding in vivo methods which rely on generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' The MPEP also states that physiological activity can be considered inherently unpredictable.

Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.


Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


 


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.  Claims 1, 5, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li,  Liangwei  (Extracellular Pyruvate Kinase M2 regulates tumor angiogenesis.) Dissertation, Georgia State University, May 10, 2014 (of record).

Li teaches rabbit polyclonal antibody raised against full length recombinant PKM2 (Ref to as PabPKM2). Further, Li teaches IgGs were purified from the antiserum of the PabPKM2 (Ref to as IgGPK) by an affinity column of rPKM2 (Fig. S2D). The purified IgGPK or the IgGs purified from pre-immune serum by protein A/G beads (Ref to as IgGCon) was i.p. injected into nude mice that carried SW620 xenograft tumor every two days for 8 days. The administered IgGPK was detectable in mouse serum (Fig. S1B). It was clear that the IgGPK inhibited the tumor growth, while administration of the IgGCon did not exhibit any significant effects on the growth of the same tumor (Fig. 1 B, C, and D). The results suggest that PKM2 in the blood circulation is critical important for the tumor growth (see page 35, under section 2.3.1).

Li also teaches rabbit monoclonal antibody against PKM2 (ABPK) that is known to block the PKM2 and integrin αvβ3 interaction (page 98, top ¶ and page 101, section 3.5.1).  ABPK alone had marginal effects in inhibition of tumor growth, likely due to inhibition of tumor angiogenesis, while oxaliplatin had almost no effects. Interestingly, combination of ABPK and oxaliplatin had much strong effects in inhibiting tumor growth (aka a disease associated with aberrant integrin αvβ3 expression) (Fig. 4 B, C, D). The experiments indicate that PKM2 secreted by the SK-MEL-28 tumor plays a role in drug resistance (page 99, top ¶).

Li teaches that our experiments with PKM2 antibody treatment provided proof of concept showing that antibody that neutralize the function of extracellular PKM2 sensitize cancer cells to apoptosis induction. A very important potential advantage of application of the PKM2 antibody in treatment is that the levels of circulative PKM2 would be a prognosis marker to predict the possible out-comes. Since secretion of PKM2 is relatively disease associated, it would also be expected that the effects of the PKM2 antibody would be more cancer specific (page 100, section 3.4).

Li teaches pyruvate kinase antibody both M1 and M2 and PKM2 rabbit polyclonal antibody (table on Page 175)



 
Claim 15 is included because the referenced antibodies are considered peptidomimatics. 
The reference teachings anticipate the claimed invention.
15.  Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/123193   to Proda Biotech Lie (of record).
 Proda discloses a method for treating a disease associated with aberrant integrin αvβ3 expression in a subject (a method for inhibiting (treating) a disease associated with angiogenesis, including a disease selected from a group of three members that includes asthma (a disease associated with aberrant integrin αvβ3 expression) in a subject; abstract; page 6, lines 21-29; page 18, lines 29-30; claim 1, Page 27, lines 23+), comprising administering to the subject an effective amount of a composition comprising a pyruvate kinase isoform M2 (PKM2) antagonist (administering to the subject an effective amount of a composition comprising pyruvate kinase isoform M2 (PKM2) binding antibodies that have antagonistic activity; page 2, lines 6-7; page 5, line 28 to page 6, line 3; page 17, lines 17-19; claims 1,4), wherein the PKM2 antagonist inhibits the binding of PKM2 to integrin αvβ3 (PKM2 binding antibodies neutralize circulating PKM2 and increase cell adhesion to vitronectin, which is a matrix molecule known to be essential for integrin αvα3 mediated endothelial cell adhesion, spreading, and migration on the extracellular matrix, which is required for promoting angiogenesis (inhibits the binding of PKM2 to integrin αvβ3); page 19, lines 20-23; page 25, lines 7-8; page 27, lines 22-25).  
Proda teaches that PKM2 binding molecules include antibodies and peptides (page 13, lines 5+ and claim 6).   Proda teaches that the PKM2 antagonist is a peptide or peptidomimetic that selectively binds PKM2 (the PKM2 binding molecule is a peptide that binds and neutralizes PKM2; page 2, lines 13-14).
Binding to the claimed domains are considered inherent properties because the referenced polyclonal antibody (PabPKM2) binds multiple epitopes on PKM2 including domains A, B, C.  
 Proda teaches that the PKM2 antagonsit inhibits the binding of PKM2 to integrin αvβ3 (PKM2 binding antibodies neutralize circulating PKM2 and increase cell adhesion to vitronectin, which is a matrix molecule known to be essential for integrin αvβ3 mediated endothelial cell adhesion, spreading, and migration on the extracellular matrix, which is required for promoting angiogenesis (inhibits the binding of PKM2 to integrin αvβ3); page 19, lines 20-23; page 25, lines 7-8; page 27, lines 22-25), and b) a pharmaceutically acceptable carrier (page 2, lines 21-23).
The reference teachings anticipate the claimed invention.


16.  No claim is allowed.

17.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
(a) Han et al. Extracellular PKM2 facilitates organ-tissue fibrosis progression. iScience 24, 103165 October 22, 2021.


18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 7, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644